UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ADRIAN MARCU, individually and on behalf of all                        :
others similarly situated,                                             :
                                                                       :      18-CV-11184 (JMF)
                                     Plaintiff,                        :
                                                                       :      ORDER REGARDING
                  -v-                                                  :    APPOINTMENT OF LEAD
                                                                       :   PLAINTIFF ANDAPPROVAL
CHEETAH MOBILE, INC., et al.,                                          :      OF LEAD COUNSEL
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       In light of Chunli Ma’s withdrawal of her motion to serve as lead plaintiff in this action,
see Docket No. 21, only Xuefeng Zhang’s (“Zhang”) motion for appointment as lead plaintiff
and approval of lead counsel remains before the Court, see Docket No. 18. Defendant Cheetah
Mobile Inc. — the only party to respond to Zhang’s motion — does not oppose his appointment
as Lead Plaintiff, or the approval of Pomerantz LLP as Lead Counsel. See Docket No. 22, at 1.

        The Court hereby ORDERS as follows:

        1.     Having reviewed all pending motions and accompanying memoranda of law, the
Court hereby appoints Zhang as Lead Plaintiff in the above captioned action. The Court finds
that Zhang satisfies the requirements for Lead Plaintiff pursuant to Section 21D(a)(3)(B)(iii) of
the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

      2.      Pomerantz LLP, Lead Plaintiff’s choice for Lead Counsel, is hereby appointed as
Lead Counsel for the Class in the Action.

        3.      Lead Counsel shall have the following responsibilities and duties, to be carried
out either personally or through counsel whom lead counsel shall designate:

             a. to coordinate the briefing and argument of motions;

             b. to coordinate the conduct of discovery proceedings;

             c. to coordinate the examination of witnesses in depositions;




                                                          1
           d. to coordinate the selection of counsel to act as a spokesperson at pretrial
              conferences;

           e. to call meetings of the plaintiffs’ counsel as they deem necessary and appropriate
              from time to time;

           f. to coordinate all settlement negotiations with counsel for defendants;

           g. to coordinate and direct the pretrial discovery proceedings and the preparation for
              trial and the trial of this matter and to delegate work responsibilities to selected
              counsel as may be required; and

           h. to supervise any other matters concerning the prosecution, resolution or
              settlement of the Action.

        4.      No motion, request for discovery, or other pretrial proceedings shall be initiated
or filed by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative
pleadings or discovery by plaintiffs. No settlement negotiations shall be conducted without the
approval of Lead Counsel.

        5.     Counsel in any related action that is consolidated with this Action shall be bound
by this organization of plaintiffs’ counsel.

        6.     Lead Counsel shall have the responsibility of receiving and disseminating Court
orders and notices.

       7.      Lead Counsel shall be the contact between plaintiffs’ counsel, and shall direct and
coordinate the activities of plaintiffs’ counsel.

        8.      Defendants shall effect service of papers on plaintiffs by serving a copy of same
on lead counsel by overnight mail service, electronic or hand delivery. Plaintiffs shall effect
service of papers on defendants by serving a copy of same on defendants’ counsel by overnight
mail service, electronic or hand delivery.

        In light of the foregoing, the conference previously scheduled for February 13, 2019 is
CANCELED. Pursuant to the Court’s Order of January 3, 2019, see Docket No. 13, unless and
until the Court orders otherwise, Defendants’ response to the Complaint is due within thirty
days of the date of this Order. Any amended complaint is due by the same date. If an
amended complaint is filed, Defendants’ response is due within thirty days of its filing.

       The Clerk of Court is directed to terminate Docket Nos. 15 and 18.

       SO ORDERED.

Dated: February 8, 2019                            __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge



                                                  2
